Title: To James Madison from James Maury, 5 July 1803 (Abstract)
From: Maury, James
To: Madison, James


5 July 1803, Liverpool. Wrote last on 1 July. “In your circular of 1st August 1800 you have given me ample instructions in respect of foreign vessels purchased here by, or for, our citizens. I now request you will be pleased to give me farther instructions for my conduct in sanctioning the sale of American registered vessels. In these three cases, I presume, I may sanction Vizt. 1st when purchased by an American citizen resident in this Country, but partner of an House established in the United States 2dly by a person here duly authorized by Citizens resident in the U. S to purchase for them & 3dly by such as hold the office of Consul of the U.S.A.” Wishes to know how he is to conduct himself “with respect to our Citizens out of these three cases, who may be temporary residents or itinerant in this Country.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 1 p.; in a clerk’s hand, signed by Maury; docketed by Wagner as received 31 Aug.



   
   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:1–4).



   
   Comptroller of the Treasury Gabriel Duvall, to whom this letter was forwarded, provided the requested guidance in his letter to Jacob Wagner, 10 Sept. 1803 (DNA: RG 59, ML).



   
   A full transcription of this document has been added to the digital edition.

